Citation Nr: 0930288	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  03-15 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to July 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2007, the Board remanded this claim for the RO to 
consider the issue of entitlement to service connection for 
depression secondary to pain caused by multiple service-
connected disabilities.  That claim is inextricably 
intertwined with the claim for a total rating for 
compensation based upon individual unemployability.  See 
Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
(Where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together).  Specifically, the Board stated the 
following, in part:

The RO should provide the [V]eteran with 
full and complete notice, as well as 
fulfill any duty to assist that may exist 
under the Veterans Claims [Assistance] Act 
of 2000 [(VCAA)] concerning the issue of 
entitlement to service connection for 
depression secondary to multiple service[-
]connected disorders.  Then after providing 
the appellant a meaningful opportunity to 
participate in the adjudication of his 
claim of entitlement to service connection 
for depression secondary to his service 
connected disorders, the RO should 
adjudicate this claim, and readjudicate the 
[V]eteran's [claim of] entitlement to a 
total disability evaluation based on 
individual unemployability due to service 
connected disorders. . . . 

The RO properly issued a VCAA letter in March 2008; however, 
it never adjudicated a claim of entitlement to service 
connection for depression.  Thus, another remand is necessary 
to complete this action.  Stegall v. West, 11 Vet. App. 268, 
270-71 (1998) (compliance by RO with remand directives is 
neither optional nor discretionary).  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must issue a rating 
decision addressing the claim of 
entitlement to service connection for 
depression secondary to service-connected 
disabilities.  The Veteran is hereby 
informed that the Board may exercise 
jurisdiction only over the claim of 
entitlement to service connection for 
depression secondary to his service 
connected disorders if he perfects an 
appeal in a timely manner.

2.  The RO/AMC is free to conduct any 
other development it deems necessary for 
the claim of entitlement to a total rating 
for compensation based upon individual 
unemployability due to service-connected 
disabilities, to include a VA examination.  

3.  Thereafter, the RO/AMC should 
readjudicate the claim of entitlement to a 
total disability evaluation based on 
individual unemployability due to service-
connected disabilities.  If the claim is 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case and be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

